EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-3 No. 333-183675) of Delcath Systems, Inc., and Registration Statement (Form S-8 No. 333-182014) pertaining to the 2004 Stock Incentive Plan and the 2009 Stock Incentive Plan of Delcath Systems, Inc.; of our reports dated March 13, 2013, with respect to the consolidated financial statements of Delcath Systems, Inc. and the effectiveness of internal control over financial reporting of Delcath Systems, Inc. included in this Annual Report (Form 10-K) of Delcath Systems, Inc. for the year ended December 31, 2012. /s/ Ernst & Young LLP Metro Park, New Jersey March 13, 2013
